UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33156 First Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 20-4623678 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 350 West Washington Street, Suite 600 Tempe, Arizona 85281 (Address of principal executive offices, including zip code) (602) 414-9300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of October 23, 2009 there were 85,107,744 shares of the registrant’s common stock, par value $0.001, outstanding. FIRST SOLAR, INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 26, 2009 TABLE OF CONTENTS Page Part I. Financial Information (Unaudited) Item 1. Condensed Consolidated Financial Statements: Condensed Consolidated Statements of Operations for the three and nine months ended September 26, 2009 and September 27, 2008 3 Condensed Consolidated Balance Sheets as of September 26, 2009 and December 27, 2008 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 26, 2009 and September 27, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 44 Part II. Other Information 44 Item 1. Legal Proceedings 44 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 6. Exhibits 48 Signature 49 Exhibit Index 50 Page | 2 PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements FIRST SOLAR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 26, 2009 September 27, 2008 September 26, 2009 September 27, 2008 Net sales $ 480,851 $ 348,694 $ 1,424,935 $ 812,650 Cost of sales 235,858 153,251 646,562 368,183 Gross profit 244,993 195,443 778,373 444,467 Operating expenses: Research and development 24,136 9,952 54,445 22,437 Selling, general and administrative 53,990 48,995 176,231 121,292 Production start-up 4,076 6,344 12,809 23,727 Total operating expenses 82,202 65,291 243,485 167,456 Operating income 162,791 130,152 534,888 277,011 Foreign currency gain (loss) 114 (1,889 ) 2,187 (468 ) Interest income 2,398 5,323 6,449 16,931 Interest expense, net (89 ) (127 ) (4,851 ) (131 ) Other expense, net (247 ) (360 ) (2,676 ) (1,179 ) Income before income taxes 164,967 133,099 535,997 292,164 Income tax expense 11,623 33,830 37,479 76,605 Net income $ 153,344 $ 99,269 $ 498,518 $ 215,559 Net income per share: Basic $ 1.82 $ 1.23 $ 5.99 $ 2.70 Diluted $ 1.79 $ 1.20 $ 5.88 $ 2.63 Weighted-average number of shares used in per share calculations: Basic 84,179 80,430 83,196 79,789 Diluted 85,892 82,436 84,724 82,016 See accompanying notes to these condensed consolidated financial statements. Page | 3 FIRST SOLAR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) September 26, 2009 December27, 2008 ASSETS Current assets: Cash and cash equivalents $ 364,814 $ 716,218 Marketable securities— current 158,847 76,042 Accounts receivable, net 348,965 61,703 Inventories— current 178,032 121,554 Project assets— current 58,017 — Economic development funding receivable — 668 Deferred tax asset, net— current 15,362 9,922 Prepaid expenses and other current assets 79,355 91,294 Total current assets 1,203,392 1,077,401 Property, plant and equipment, net 962,732 842,622 Project assets— noncurrent 102,692 — Deferred tax asset, net— noncurrent 117,449 61,325 Marketable securities— noncurrent 306,415 29,559 Restricted cash and investments— noncurrent 37,173 30,059 Investment in related party 25,000 25,000 Goodwill 284,005 33,829 Inventories— noncurrent 11,434 — Other assets— noncurrent 44,780 14,707 Total assets $ 3,095,072 $ 2,114,502 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 72,338 $ 46,251 Income tax payable 17,555 99,938 Accrued expenses 142,490 140,899 Current portion of long-term debt 29,169 34,951 Other liabilities— current 85,107 59,738 Total current liabilities 346,659 381,777 Accrued collection and recycling liabilities 76,932 35,238 Long-term debt 163,320 163,519 Other liabilities— noncurrent 48,987 20,926 Total liabilities 635,898 601,460 Stockholders’ equity: Common stock, $0.001par value per share; 500,000,000shares authorized; 85,071,436 and 81,596,810shares issued and outstanding at September 26, 2009 and December27, 2008, respectively 85 82 Additional paid-in capital 1,632,911 1,176,156 Contingent consideration 2,844 — Accumulated earnings 859,743 361,225 Accumulated other comprehensive loss (36,409 ) (24,421 ) Total stockholders’ equity 2,459,174 1,513,042 Total liabilities and stockholders’ equity $ 3,095,072 $ 2,114,502 See accompanying notes to these condensed consolidated financial statements. Page | 4 FIRST SOLAR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 26, 2009 September 27, 2008 Cash flows from operating activities: Cash received from customers $ 1,169,345 $ 779,209 Cash paid to suppliers and associates (770,985 ) (513,583 ) Interest received 4,266 15,306 Interest paid (7,527 ) (3,003 ) Income taxes paid, net of refunds (123,011 ) (3,202 ) Excess tax benefit from share-based compensation arrangements (9,476 ) (13,736 ) Other operating activities (1,217 ) (1,179 ) Net cash provided by operating activities 261,395 259,812 Cash flows from investing activities: Purchases of property, plant and equipment (210,757 ) (330,610 ) Purchases of marketable securities (512,116 ) (274,262 ) Proceeds from maturities of marketable securities 124,576 373,367 Proceeds from sales of marketable securities 29,784 49,450 Investment in note receivable (45,495 ) — Payments received on note receivable 14,871 — Increase in restricted investments (4,411 ) (15,254 ) Acquisitions, net of cash acquired 318 — Other investing activities (1,756 ) — Net cash used in investing activities (604,986 ) (197,309 ) Cash flows from financing activities: Proceeds from issuance of common stock 4,685 14,107 Repayment of long-term debt (63,699 ) (34,833 ) Proceeds from issuance of debt, net of issuance costs 44,820 94,090 Excess tax benefit from share-based compensation arrangements 9,476 13,736 Proceeds from economic development funding 615 35,661 Other financing activities (2 ) (5 ) Net cash (used in) provided by financing activities (4,105 ) 122,756 Effect of exchange rate changes on cash and cash equivalents (3,708 ) (7,744 ) Net increase (decrease) in cash and cash equivalents (351,404 ) 177,515 Cash and cash equivalents, beginning of the period 716,218 404,264 Cash and cash equivalents, end of the period $ 364,814 $ 581,779 Supplemental disclosure of noncash investing and financing activities: Property, plant and equipment acquisitions funded by liabilities $ — $ 31,468 See accompanying notes to these condensed consolidated financial statements. Page | 5 FIRST SOLAR, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Nine Months ended September 26, 2009 Note 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of First Solar, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S.
